In re Rivers, Donald L.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “A”, No. *648392,615; to the Court of Appeal, First Circuit, No. CW94 0486.
Not considered. Untimely. The trial court has no authority to extend the 30-day period for filing a writ application after notice of judgment by the court of appeal. Rule X, Section 5(a). Rule X, Section 5(b) is not applicable to this case where the court of appeal has supervisory jurisdiction.
KIMBALL, J., not on panel.